Citation Nr: 0705526	
Decision Date: 02/26/07    Archive Date: 03/05/07

DOCKET NO.  04-23 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to accrued benefits. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, that denied the benefit sought on 
appeal.  The appellant is the daughter of the veteran's 
deceased surviving spouse.  The veteran, upon whose service 
this claim is based, had active service from August 1943 to 
March 1946 and he died in May 1994.  In October 2004, the 
Board remanded the matter to the RO.  


FINDING OF FACT

The appellant does not have standing to claim entitlement to 
any accrued benefits


CONCLUSION OF LAW

The Board may not exercise jurisdiction over this claim.  38 
U.S.C.A. § 7104 (West 2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107.  Regulations implementing the VCAA have been 
published.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The VCAA and implementing regulations apply in the 
instant case.  Under the VCAA, VA first has a duty to provide 
an appropriate claim form, instructions for completing it, 
and notice of information necessary to complete the claim if 
it is incomplete.  38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b) 
(2).  Second, VA has a duty to notify the appellant of the 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Third, 
VA has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This assistance includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Finally, VA has a duty 
to notify the appellant that she should submit all pertinent 
evidence in her possession.  November 2004 and May 2005 
letters satisfied these criteria.

The content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2006) regarding VA's duty to 
notify.  The appellant has been provided with every 
opportunity to submit evidence and argument in support of her 
claim and to respond to the VA notice.  

Further, the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of her claim.  In this case, there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case.  Still, assuming arguendo that there is such 
evidence, the Board finds that while perfection is an 
aspiration, the failure to achieve it in the administrative 
process, as elsewhere in life, does not, absent injury, 
require a repeat performance.  Miles v. M/V Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide this appeal.  

Notice required by 38 U.S.C.A. § 5103(a) must be provided to 
a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
While VA failed to follow that sequence as it pertains to the 
instant claim, any defect with respect to the timing of the 
VCAA notice requirement was harmless error.  Of course, an 
error is not harmless when it "reasonably affect(s) the 
outcome of the case."  ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).  Here the November 2004 and May 
2005 letters fully complied with the requirements of 38 
U.S.C.A. § 5103(a).  The claim was readjudicated in a January 
2007 supplemental statement of the case.  The appellant was 
provided with every opportunity to submit evidence and 
argument in support of her claim and to respond to the VA 
notice.  Therefore, the actions taken by VA have essentially 
cured the error in the timing of notice.  Further, the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
her claim. 

Finally, the Court has held that the VCAA is not applicable 
to matters in which the law, and not the evidence, is 
dispositive.  See Mason v. Principi, 16 Vet. App. 129, 132 
(2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  As 
set forth in more detail below, the appellant's claim is 
dismissed on the basis that she is not shown to have standing 
to bring the instant claim.  Thus, the Board finds that any 
deficiency in the RO's VCAA notice or development actions is 
harmless error.  Id.

Factual Background

The veteran served in the United States Army from August 1943 
to March 1946.  He married the appellant's mother in July 
1943.  The appellant was born in 1952.

The veteran died in May 1994.  His surviving spouse, the 
appellant's mother, was awarded death pension benefits 
effective from August 1994 and received such benefits until 
her death in August 2003.  At the time of her death, 
entitlement to an aid and attendance allowance had been in 
effect since March 2003.  

In January 2004, the appellant submitted a claim of 
entitlement to accrued benefits allegedly based on money owed 
to her mother, the VA beneficiary, at the time of her death. 
 She submitted a completed Application for Reimbursement from 
Accrued Amounts Due a Deceased Beneficiary, VA Form 21-601. 
 She attached a Medical Expense Report, which included a 
reference to payments made for Medicare coverage by the 
veteran's spouse during the period from January through July 
2003.  The appellant submitted a second VA Form 21-601 in May 
2005.  

Laws and Regulations

Upon the death of an individual receiving VA benefit 
payments, certain persons shall be paid periodic monetary 
benefits to which the deceased beneficiary was entitled at 
the time of death under existing ratings or decisions, or 
those based on evidence in the file at date of death, and due 
and unpaid for a period not to exceed two years prior to the 
last date of entitlement, for deaths which occurred before 
December 16, 2003.  See 38 U.S.C.A. § 5121; 38 C.F.R. 
§ 3.1000(a).

The discontinuance of an award upon the death of a payee will 
be the last day of the month before the death of the payee. 
 38 U.S.C.A. § 5112(b)(1); 38 C.F.R. § 3.500(g).  In other 
words, Congress has determined that VA benefits should not be 
paid for the month of a beneficiary' s death.  Id.

For a claimant to prevail of her accrued benefits claim, the 
record must show the following:  (1) she has standing to file 
a claim for accrued benefits (see 38 U.S.C.A. § 5121; 38 
C.F.R. § 3.1000); (2) the veteran's widow had a claim pending 
at the time of her death (see 38 U.S.C.A. §§ 5101(a), 
5121(a); Jones v. West, 136 F.3d 1299 (Fed. Cir. 1998); (3) 
the veteran's widow would have prevailed on her claim if he 
had not died (Id.); and (4) the claim for accrued benefits 
was filed within one year of the veteran's widow's death (see 
38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c)).
Analysis

In this case, the appellant, who is the daughter of the 
surviving spouse, is essentially trying to be reimbursed for 
medical expenses paid by herself and her deceased mother 
before her death.  The appellant is not, however, a proper 
claimant because as an individual she is not eligible to 
receive accrued benefits.  As such, she has no legal standing 
to bring such a claim.  In this regard, the appellant who is 
55 years of age is not a child for VA purposes.  38 U.S.C.A. 
§ 101(4); 38 C.F.R. § 3.57(a)(i)(iii).  Hence, she has no 
direct legal entitlement to benefits as the surviving child 
of the veteran's widow.  Rather, any remaining benefits, if 
extant, would by operation of common law, belong exclusively 
to the estate of the veteran's widow.  As reported by the 
appellant as part of a May 2005 VA Form 21-4138, an 
administrator had not been named for the estate of her 
deceased mother, and she has not proffered any documentation 
from a court of competent jurisdiction that she may represent 
the estate.  

Given the fact that jurisdiction matters and it is not 
"harmless" error when VA, during the claims adjudication 
process, fails to address threshold jurisdictional issues, it 
follows that VA must first determine whether she is an 
eligible payee.  As she has failed to demonstrate that she is 
the proper representative of the widow's estate, she does not 
have standing to claim entitlement to any accrued benefits.  
That is, she has yet to show that she is "entitled to have 
(the Board) decide the merits of (her) dispute." Warth v. 
Seldin, 422 U.S. 490, 498 (1975).
 
Because the appellant does not have standing to present the 
claim the Board may not take further action.  Even if the 
facts of this case were compelling, they would not justify 
disregarding the dictates of the governing procedural rule.  
As Justice Scalia pointed out when writing for the court of 
appeals, lack of jurisdiction means "an inability to act, not 
merely in unappealing cases, but in compelling cases as 
well."  National Black Media Coalition v. Federal 
Communications Comm'n, 760 F.2d 1297, 1300 (D.C. Cir. 1985).


ORDER

The appeal is dismissed for lack of standing.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


